Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered June 4, 1984, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that the testimony of two prosecution eyewitnesses, who saw him hold a pistol, aim it at another person, and fire, was insufficient to support his conviction. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The prosecution proved that the defendant possessed the loaded weapon and intended to use it unlawfully against another person (Penal Law § 265.03).
We have examined the defendant’s other contentions and find them to be either unpreserved for appellate review or without merit. Spatt, J. P., Sullivan, Harwood and Balletta, JJ., concur.